Case 1:19-cv-12002-RMB-AMD Document 64-5 Filed 10/17/20 Page 1 of 12 PageID: 747
              EXHIBIT A--Dixon Motion (Capps v. Millville, et als.)




                                                                      Millville/000002
Case 1:19-cv-12002-RMB-AMD Document 64-5 Filed 10/17/20 Page 2 of 12 PageID: 748
              EXHIBIT A--Dixon Motion (Capps v. Millville, et als.)




                                                                      Millville/000003
Case 1:19-cv-12002-RMB-AMD Document 64-5 Filed 10/17/20 Page 3 of 12 PageID: 749
              EXHIBIT A--Dixon Motion (Capps v. Millville, et als.)




                                                                      Millville/000004
Case 1:19-cv-12002-RMB-AMD Document 64-5 Filed 10/17/20 Page 4 of 12 PageID: 750
              EXHIBIT A--Dixon Motion (Capps v. Millville, et als.)




                                                                      Millville/000005
Case 1:19-cv-12002-RMB-AMD Document 64-5 Filed 10/17/20 Page 5 of 12 PageID: 751
              EXHIBIT A--Dixon Motion (Capps v. Millville, et als.)




                                                                      Millville/000006
Case 1:19-cv-12002-RMB-AMD Document 64-5 Filed 10/17/20 Page 6 of 12 PageID: 752
              EXHIBIT A--Dixon Motion (Capps v. Millville, et als.)




                                                                      Millville/000007
Case 1:19-cv-12002-RMB-AMD Document 64-5 Filed 10/17/20 Page 7 of 12 PageID: 753
              EXHIBIT A--Dixon Motion (Capps v. Millville, et als.)




                                                                      Millville/000008
Case 1:19-cv-12002-RMB-AMD Document 64-5 Filed 10/17/20 Page 8 of 12 PageID: 754
              EXHIBIT A--Dixon Motion (Capps v. Millville, et als.)




                                                                      Millville/000009
Case 1:19-cv-12002-RMB-AMD Document 64-5 Filed 10/17/20 Page 9 of 12 PageID: 755
              EXHIBIT A--Dixon Motion (Capps v. Millville, et als.)




                                                                      Millville/000010
Case 1:19-cv-12002-RMB-AMD Document 64-5 Filed 10/17/20 Page 10 of 12 PageID: 756
              EXHIBIT A--Dixon Motion (Capps v. Millville, et als.)




                                                                      Millville/000011
Case 1:19-cv-12002-RMB-AMD Document 64-5 Filed 10/17/20 Page 11 of 12 PageID: 757
              EXHIBIT A--Dixon Motion (Capps v. Millville, et als.)




                                                                      Millville/000012
Case 1:19-cv-12002-RMB-AMD Document 64-5 Filed 10/17/20 Page 12 of 12 PageID: 758
              EXHIBIT A--Dixon Motion (Capps v. Millville, et als.)




                                                                      Millville/000013
